Citation Nr: 0906639	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from March 1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2003 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In May 2004, September 2005, June 2006 and September 2007, 
the Board remanded the case for further evidentiary 
development.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in March 2005.  A transcript of 
the hearing has been associated with the claim file. 


FINDINGS OF FACT

1.  An unappealed RO rating decision in June 1956 denied a 
claim of service connection for PTB on the basis that PTB was 
not incurred in or aggravated by service, and it did not 
manifest within three years from the Veteran's separation 
from service. 

2.  The evidence submitted since the RO's June 1956 rating 
decision is not new and material as it does not include 
competent evidence that the Veteran's PTB was manifest in 
service, within three years of service or was aggravated by 
service.


CONCLUSIONS OF LAW

1.  The June 1956 rating decision denying service connection 
for PTB is final.  38 U.S.C. § 709 (1952).

2.  Evidence received since the June 1956 rating decision 
which denied service connection for PTB is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the Veteran's request to reopen his claim for service 
connection for PTB.  RO letters in June 2006 and December 
2007 advised the Veteran of the types of evidence and/or 
information deemed necessary to both reopen and substantiate 
his claim.  He was advised that his claim was subject to the 
new and material standard, and that his claim was previously 
denied on the basis that PTB existed prior to service, was 
not aggravated therein, and that there was no evidence of 
chronic disease until 1952.  The Veteran was further advised 
of the relative developmental duties under the VCAA, and to 
submit all evidence in his possession relevant to his claim.  
Furthermore, the Veteran was advised of the criteria for 
establishing a disability rating and effective date of award, 
should service connection be established.

Overall, the notices provided to the Veteran have satisfied 
the VCAA requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Any timing deficiencies 
were cured with readjudication of the claim in the October 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all private and VA 
medical records identified by the Veteran as relevant to his 
claim on appeal.  The RO has attempted to obtain additional 
STRs with a direct request to Fort Meade, but no additional 
records are available.  The Board recognizes the Veteran's 
contentions that STRs within his unit may have been destroyed 
due to the circumstances of his service, but the Veteran's 
own recollections of his in-service symptoms have been 
considered in determining whether his claim can be reopened, 
to include consideration of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.306(b)(2).

Furthermore, the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge. Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Absent a reopening of the 
claim, VA has no duty to provide medical examination or 
obtain medical opinion in the case.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

In June 1956, the RO denied the Veteran's claim of service 
connection for pulmonary tuberculosis on the basis that PTB 
was not incurred in or aggravated by service, and it did not 
manifest within three years from the Veteran's separation 
from service.  The Veteran was provided notice of this 
decision and his appellate rights by letter dated June 15, 
1956.  The Veteran did not file an application for review on 
appeal within one year of the RO's decision.  Thus the rating 
decision is final.  38 U.S.C. § 709 (1952).

The Veteran filed an application to reopen the claim in 
August 2002 and this appeal ensues from the RO's February 
2003 rating decision denying the application to reopen.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, if the claimant can thereafter present 
new and material evidence, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted on a presumptive basis 
for specified chronic diseases, such as PTB, when manifested 
to a compensable degree within three year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  Determination of 
the existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut this presumption.  
38 C.F.R. § 3.306(b).  However, where a disability merely 
undergoes a temporary worsening of symptoms and not a 
permanent increase in the actual disability, the aggravation 
may not be conceded.  Id., see also Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (temporary or intermittent flare-ups 
during service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.")

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official record of such incurrence and, to that 
end, reasonable doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 1154(b).  These provisions serve to 
reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

In aggravation cases, due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  38 C.F.R. § 3.306(b)(2).  The 
development of systematic manifestations or a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of disability.  Id.  See Maxson v. 
West, 12 Vet. App. 453 (1999).

At the time of the June 1956 denial evidence of record 
included STRs that included a "Page 3" of a document that 
was to be "Filled Out by the Medical Board at the Induction 
Station of the Armed Forces."  The Board presumes that this 
is a partial copy of the Veteran's induction examination.  
The examination indicated the Veteran's lungs were normal, 
but recorded chest x-ray examination results as follows: 
"Pulmonary Tuberculosis, Primary Phase, Stable, Not. Disq."  
The remainder of STRs are negative for complaints or 
manifestations of PTB.  

In fact, a Dispensary examination in July 1945 indicated that 
the Veteran's lungs were normal.  Additionally, the Veteran's 
July 1946 discharge examination indicated the Veteran's lungs 
were normal.  Chest x-ray noted no significant abnormalities.  
The only significant diseases, wounds or injuries reported by 
the Veteran were trench foot in 1945.

Post-service, there was no medical documentation of PTB 
within the three post-service years.

Rather, more than 9 years after service, the Veteran was 
admitted to St. Elizabeth's Hospital in January 1956 for 
amongst other things, PTB with hemoptysis.  See April 1956 
letter from St. Elizabeth's Hospital.  It was noted that the 
Veteran had a previous history of PTB and was treated at the 
Tuberculosis Sanitarium from January 1954 to April 1954. 

Also of record was the Veteran's claim of February 1956 where 
he stated that he had been treated at company level 
(dispensaries) for sore throats and colds, and that his PTB 
became active in 1952.  In February 1956, a records request 
for STRs for complaints of and treatment for colds and sore 
throat at company dispensaries was negative.

VA hospitalization records from the Cincinnati, Ohio VA 
Hospital (VAH) dated from February to May 1956 reflected a 
diagnosis of PTB, reinfection type, moderately advanced, 
exudative, active.  This record included the Veteran's 
reports that: a spot was noted on his lungs upon entrance 
into service; he had a post-service period of years with 
manifestations of night sweats and feeling bad but not much 
coughing; that in 1951 he became worse with pneumonia and 
hemoptysis on several occasions for which he had been treated 
for 12 days at Speers Hospital; he was followed by a lung 
specialist who reportedly could not determine what the spot 
on his chest represented, but relayed that his sputums were 
negative; he had a few episodes of hemoptysis in 1952 with 
surgery recommended to remove the spot on his lungs; and he 
underwent a right upper lobectomy in 1953 with the pathologic 
specimen showing conclusive evidence of PTB.

In June 1956, VA's Chief of the Tuberculosis Unit reviewed 
the actual x-ray films that were available.  The report noted 
that the: July 1946 in-service chest x-ray was diagnosed as 
demonstrating a negative chest; the October 1953 chest x-
rays, that were bronchograms only, was interpreted as showing 
acute inflammatory disease of the right upper lobe of 
undetermined cause; the 1954 chest x-rays demonstrated 
pleural thickening of the right lung with residuals of 
dissection of the middle and proximal third of the 5th right 
rib; and that the 1956 chest x-rays were diagnosed as showing 
PTB of the right apex of undetermined cause and acute 
inflammatory disease of the lungs.

Evidence received since the RO's June 1956 rating decision 
includes: private medical treatment records of October 1977 
noting a history of PTB in 1953 with right upper lobectomy; 
private medical treatment records of May 1981 showing chest 
x-ray findings of no active pulmonary disease; private chest 
x-ray findings showing an impression of chronic changes; 
private medical treatment records showing a problem history 
of PTB and right upper lobectomy in 1953; April 1999 private 
medical treatment records showing chest discomfort with 
cough; private medical treatment records of September 2000 
showing a systems review noting PTB right upper lung; and the 
Veteran's testimony in March 2005 wherein he alleged he "had 
a cold a lot" in service, that he had a reoccurrence of PTB 
in 1955 or 1953 for which he was treated at the Cincinnati VA 
hospital, and that he had been told in service that he had a 
spot in his lung which would go away but it never did and he 
ultimately had to get it taken out.  

As indicated above, the RO denied entitlement to service 
connection for PTB on the basis that it was not shown to have 
been manifested in service, within three years from service 
or aggravated by service.

The Board has carefully reviewed the recent evidentiary 
submissions and concludes that new and material evidence has 
not been submitted.  The private medical treatment records 
and testimony provided are not new and material.  Rather, the 
evidence is cumulative.  Specifically, the Veteran has not 
submitted any evidence of a nexus to service, aggravation by 
service, or incurrence within three years from service 
regarding pulmonary tuberculosis since the last final 
disallowance of June 1956.  Recent private treatment records 
establish that the Veteran has a history of PTB.  However, 
the fact that the Veteran had a history of PTB had been 
previously established.  Such evidence is duplicative.

Similarly, the Veteran's own assertions at the hearing are 
duplicative of his initial claim, or not material to 
reopening his claim.  The Veteran recalls serving in non-
sanitary conditions, as well as cold and rainy weather, 
during combat and non-combat situations.  However, the 
Veteran specifically denied any breathing difficulties or 
lung problems during service.  See Transcript of March 2005 
Travel Board hearing, p. 22.  All that the Veteran could 
recall is that he experienced colds a lot in service.  In his 
initial claim of February 1956, the Veteran had also stated 
he had been treated for colds and sore throat in service.  
Moreover, at the hearing the Veteran testified he had part of 
his lung removed after service and that he had been told in 
service he had a spot in his lung.  These facts were also of 
record at the time of the prior denial.  Indeed the induction 
examination noted that chest x-rays showed PTB, primary 
phase, stable, and private medial treatment records as well 
as VA outpatient records showed that the Veteran was treated 
for PTB after service and underwent a lobectomy.  Therefore, 
the Veteran's testimony at the hearing is duplicative of 
facts already established at the time of the prior denial.  

Furthermore, the Board notes that the Veteran has not alleged 
that his PTB is due to combat or that he suffered from 
systemic manifestations of PTB during, or proximately 
following, combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not provide him any benefit in his reiteration 
of combat service in an attempt to reopen his claim.

The fact that the Veteran had PTB has not been in dispute.  
Rather, the evidence lacked a nexus to service.  The recent 
evidentiary submissions do not tend to establish an 
unestablished fact as it does not show that PTB is related to 
service, was aggravated by service or that it was incurred 
within three years from service.  None of the evidentiary 
defects present at the time of the previous decision have 
been resolved.  Therefore, the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for PTB is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


